Citation Nr: 1428093	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for dermatitis.

3. Entitlement to service connection for a scalp condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to March 1988, from September 1990 to May 1991, and from February to March 2003, as well as periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in February 2011.  A transcript of that hearing is associated with the claims file.  In June 2011, the Board remanded all three claims for further development.

The issues of service connection for dermatitis and a scalp condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have bilateral hearing loss for VA purposes.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a November 2006 letter, so prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA audiological examinations in May 2009 and July 2011.  Thus, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

At the February 2011 Board hearing, the Veteran had an opportunity to provide testimony in support of his claim for service connection for bilateral hearing loss, facilitated by questioning from the undersigned and his representative.  There is no indication that outstanding records or other evidence exists that might support the claim.  In June 2011, the Board remanded this claim to afford the Veteran a new VA audiological examination, in part, to determine whether he met the criteria for hearing impairment for VA purposes.  Thus, given the development undertaken by VA, including obtaining a VA examination addressing the issue of whether the Veteran has current bilateral hearing loss for VA purposes, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under section  3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends he has hearing loss due to injury from a lightning strike, which occurred near him while in service.  This incident was previously conceded.

A review of his STRs indicates he had hearing within normal limits on his September 1987 entrance examination and a April 1991 separation examination.  A notation from August 1996, two days after the lightning strike, reports that he did not suffer any hearing deficit. 

In March 2009, the Veteran had a VA hearing examination that showed puretone thresholds in the right ear of 20 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz; and in the left ear of 25 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.

In May 2009, the Veteran underwent a VA audiology examination for his claim for bilateral hearing loss.  An audiogram was performed and his puretone thresholds in the right ear were 20 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz; and in the left ear they were 25 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  Speech audiometry as determined by the Maryland CNC speech discrimination test revealed speech recognition ability of 96 percent in the right ear.  A score was not obtained for the left ear, as reliable, repeatable scores could not be obtained.  The examiner diagnosed hearing within normal limits in the right ear and left ear mild loss at 250 Hertz, and from 3000 to 8000 Hertz, but within normal limits in the left ear from 500 to 2000 Hertz.

The Veteran was afforded a new VA audiology examination in July 2011, so that speech recognition scores could be obtained in both ears.  At that time, another audiogram was performed and puretone thresholds in the right ear were 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz; and in the left ear were 20 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz.  Speech audiometry as determined by the Maryland CNC speech discrimination test revealed speech recognition ability of 96 percent in both ears.

Here, the Veteran's audiometric test results do not avail themselves to the wholly objective threshold of establishing service connection for hearing loss based on VA regulations.  He has not produced any other evidence that can be used to establish current bilateral hearing loss under the strict requirements of 38 C.F.R. § 3.385.  While the Board is sympathetic to the Veteran's complaints of bilateral hearing loss, there is not the requisite evidence to grant the claim at this time.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed, and that has not been established here.  See Degmetich v. Brown, 8 Vet. App. 208 (1995).

The Board has considered the statements by the Veteran that he has bilateral hearing loss.  Lay evidence concerning symptoms and medical history is competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, as a lay person, the Veteran does not have the training or expertise to render a competent opinion as to whether he has hearing loss in accordance with VA standards, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, his opinion by itself cannot support the claim.  See id.  Moreover, it is outweighed by the audiological findings shown on VA examinations, as these were conducted by medical professionals.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Therefore, the preponderance of the evidence is against this claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable and that the claim for service connection for bilateral hearing loss must be denied.  38 C.F.R. § 3.102.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

In June 2011, the Veteran was afforded an examination for his dermatitis and scalp condition.  At that time, he was diagnosed with lichen planus of the body and scalp.  The examiner stated it was less likely as not that the Veteran's lichen planus was caused by or a result of his service due to lack of complaints prior to the last decade.  However, the Veteran's treatment records reflect treatment for dermatitis in 1997 and 1998.  As the examination did not take into consideration all of the relevant evidence, it was inadequate and an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the August 2011 VA examination for skin diseases for an addendum medical opinion.  If that examiner is not available, then another examiner should be asked to review the claims folder and provide the requested opinion.

Based on a review of the record, the examiner should address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed skin and scalp condition is etiologically related to service.  The examiner must specifically comment on the Veteran's treatment for dermatitis in 1997 and 1998.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


